J-A18027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: C.J.L. A/K/A      :   IN THE SUPERIOR COURT OF
 C.L., A MINOR                         :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: R.H., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 168 EDA 2018

                 Appeal from the Decree December 7, 2017
    in the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000976-2016,
            CP-51-DP-0002360-2015, FID: 51-FN-0019119-2015

 IN THE INTEREST OF: R.T.B. A/K/A      :   IN THE SUPERIOR COURT OF
 R.B., A MINOR                         :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF R.H., MOTHER                :
                                       :
                                       :
                                       :
                                       :   No. 174 EDA 2018

                 Appeal from the Decree December 7, 2017
    in the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000977-2016,
            CP-51-DP-0002359-2015, FID: 51-FN-0019119-2015


BEFORE:   STABILE, J., STEVENS, P.J.E.*, and STRASSBURGER, J.**

MEMORANDUM BY STEVENS, P.J.E.:                  FILED OCTOBER 10, 2018

     Appellant, R.H. (“Mother”), files these consolidated appeals from the

decrees dated and entered December 7, 2017, in the Philadelphia County

Court of Common Pleas, granting the petition of the Philadelphia Department

of Human Services (“DHS”) and involuntarily terminating her parental rights


____________________________________
* Former Justice specially assigned to the Superior Court.
** Retired Senior Judge assigned to the Superior Court.
J-A18027-18



to her minor, dependent sons, C.J.L., born in May 2013, and R.T.B., born in

August 2009 (collectively, the “Children”), pursuant to the Adoption Act, 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).1, 2 In addition, on May 3, 2018,
____________________________________________


1 By separate decree dated and entered the same date, the trial court
involuntarily terminated the parental rights of R.T.B.’s father, E.H.B. While
E.H.B. filed an appeal, docketed at Superior Court No. 177 EDA 2018, this
appeal was quashed sua sponte as untimely on April 20, 2018. Further, by
decree dated and entered February 15, 2018, the trial court voluntarily
terminated the parental rights of C.J.L.’s father, J.L., Jr., who did not file an
appeal.

2 While Mother additionally purportedly appeals from the orders dated and
entered the same date changing the Children’s permanent placement goals to
adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351, and although the
trial court discusses the issue of goal change in its Opinion, it does not appear
to this Court that the issue of goal change was appropriately preserved. We
note that Mother does not reference goal change in the statement on her
notice of appeal. Rather, Mother indicates the termination of her parental
rights only. Further, our review of the record reveals that no goal change took
place with regard to C.J.L. until February 15, 2018. The trial court specifically
noted at the conclusion of the hearing on December 7, 2017 that it was not
changing C.J.L.’s goal to adoption at the time “because I am holding the
matter under advisement to see if father voluntarily relinquishes his rights.”
Notes of Testimony (“N.T.”), 12/7/17, at 69. The court’s December 7, 2017
permanency review order maintained C.J.L.’s permanent placement goal as
return to parent or guardian. Permanency Review Order, 12/7/17 (C.J.L.).
We, therefore, do not address goal change.

We further note that it appears from the record that Mother filed one notice
of appeal and one concise statement of errors complained of on appeal, which
was copied and placed in the record four times with the inapplicable docket
numbers crossed-out, and any other necessary corrections, on each. It is
unclear if this was done by Counsel or the court. Nonetheless, we caution
Mother that the correct procedure is to file a separate notice of appeal from
the decree terminating parental rights and the goal change order for each
child. See Pa.R.A.P. 341, Note (“Where, however, one or more orders
resolves [sic] issues arising on more than one docket or relating to more than
one judgment, separate notices of appeal must be filed.”). Because we



                                           -2-
J-A18027-18



counsel for Mother (“Counsel”) filed a brief, as well as a petition to withdraw,

pursuant      to    Anders    v.      California,   386   U.S.     738   (1967),     and

Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349 (2009).3 After

review, we deny Counsel’s petition to withdraw, vacate the decrees without

prejudice,    and    remand     for    further   proceedings     consistent   with   this

memorandum.

       The trial court summarized the relevant procedural and factual history

as follows:

       PROCEDURAL HISTORY:

                                           ...

             On July 30, 2015, the Department of Human Services (DHS)
       received a General Protective Services (GPS) Report alleging that
       the Children were residing in a home that was not appropriate;
       that the family resides in a single bedroom apartment with one
       bed and the Mother, and her paramour, M.D., sleep in the bed and
       the Children sleep on mats on the floor; that the Children’s
       maternal grandfather and uncle also reside in the home; that
       there is no refrigerator in the home; that the Children eat take-
       out food every day; that there are unreported adult males selling
       drugs out of the home; that the unreported adult males carry
____________________________________________


discern no prejudice arising from this procedural misstep, we decline to quash
or dismiss Mother’s appeals. We, however, recognize our Supreme Court’s
recent decision in Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969,
977 (2018) (holding, “[P]rospectively, where a single order resolves issues
arising on more than one docket, separate notices of appeal must be filed for
each case.”) (emphasis added).

3 We observe that, while Counsel filed an Anders brief along with a petition
to withdraw, presumably as Counsel’s filing is only titled as a brief, it was not
docketed as an Anders brief and petition to withdraw. Nonetheless, given
that it was, in fact, an Anders brief and petition to withdraw appropriately
served on all parties, we will treat it as such.

                                           -3-
J-A18027-18


     firearms in the home; that a number of unknown persons come
     and go from the home; that Mother and the Children were residing
     in the home illegally; and that the landlord is in the process of
     evicting the family from the home. The report also alleged that
     one [c]hild, C.J.L., is diagnosed with asthma[,] for which he is
     prescribed medication and a nebulizer; that Mother is receiving
     benefits from DPW; that Mother has a history of being verbally
     aggressive; and that Mother punched the older [c]hild, R.T.B., in
     the chest, but it was unknown if he suffered any injury from the
     incident. This report was substantiated. (Exhibit “A” Statement
     of Facts, attached to DHS Petition for Involuntary Termination of
     Parental Rights, filed 10/19/2016, ¶ “a”).

            [On] August 3, 2015, DHS went to the home, but no one
     appeared to be at the home. DHS left a letter requesting Mother
     contact DHS. (Exhibit “A” Statement of Facts, attached to DHS
     Petition for Involuntary Termination of Parental Rights, filed
     10/19/2016, ¶ “b”).

           On August 4, 2015, DHS again went to the home, and
     Mother was present and she denied the allegations in the GPS
     report and stated there were no drugs being sold from the home
     and no firearms in the home.         Mother provided DHS with
     documentation that she was being evicted on 8/10/2015, and
     stated that she was a sub-tenant and that the person to whom
     she paid rent was not paying the landlord. DHS learned that the
     Children were residing with their maternal great-aunt, F.W.,
     through a family arrangement. Mother stated she was providing
     financial support to F.W.[] for the Children, and was attending
     drug treatment, but was unable to provide DHS with any
     documentation or locations of treatment facilities; and that Mother
     did not have a paramour that resided in the home. DHS observed
     a male leaving the home, who Mother denied was her paramour,
     and stated he was a family friend. (Exhibit “A” Statement of Facts,
     attached to DHS Petition for Involuntary Termination of Parental
     Rights, filed 10/19/2016, ¶ “c”).

           On August 8, 2015, DHS went to the home of F.W., who
     stated that Mother’s home was a known drug house in the
     neighborhood; that she had been caring for R.T.B. since he was
     two months old because Mother was diagnosed with depression;
     and stated that the Children had been in her care due to Mother’s
     poor parenting skill and lack of parent-[c]hild bonds; that the
     younger [c]hild[], C.J.L., was two years old, was not toilet trained,


                                     -4-
J-A18027-18


     and [was] still fed via an infant bottle at night; that the [c]hild
     appears to have a speech impediment; that Mother had stated to
     her that she was unable to obtain an appointment to have C.J.L.
     evaluated; that Mother had a history of not inquiring as to the
     health or welfare of the Children. F.W. signed a Safety Plan
     stating that the Children would reside in her home until Mother
     secured stable housing and that she would ensure that all of the
     Children’s basic needs were met and they were safe. F.W.[]
     requested Kinship Care services. (Exhibit “A” Statement of Facts,
     attached to DHS Petition for Involuntary Termination of Parental
     Rights, filed 10/19/2016, ¶ “d”).

            DHS subsequently learned that Mother was not financially
     assisting F.W.[, and] that Mother was not visiting the Children and
     she was not returning telephone calls to F.W. (Exhibit “A”
     Statement of Facts, attached to DHS Petition for Involuntary
     Termination of Parental Rights, filed 10/19/2016, ¶ “e”).

           From August 8, 2015, until August 21, 2015, DHS made a
     number of attempts to contact Mother, to no avail. Mother never
     returned telephone calls from DHS. (Exhibit “A” Statement of
     Facts, attached to DHS Petition for Involuntary Termination of
     Parental Rights, filed 10/19/2016, ¶ “f”).

           On August 21, 2015, DHS obtained an Order of Protective
     Custody (OPC) for both Children, who remained in the care of F.W.
     (Exhibit “A” Statement of Facts, attached to DHS Petition for
     Involuntary Termination of Parental Rights, filed 10/19/2016, ¶
     “g”).

            A Shelter Care Hearing was held on August 24, 2015, before
     the Juvenile Court Hearing Officer, William T. Rice. The [c]ourt
     lifted the OPC’s, and temporary legal custody of the Children was
     transferred to DHS. Physical custody of the Children was ordered
     to [M]aternal [G]reat [A]unt, F.W.          Mother to be offered
     supervised visits at the Agency, and supervised visits at F.W.’s
     home. . . .DHS to do home assessment and clearances on
     [M]aternal [G]reat [A]unt, F.W. DHS to follow up with Children’s
     medical, and provide beds if necessary. DHS to assist Mother with
     transportation for visitation if necessary, and make a referral for
     Kinship Care. Children are doing well, and safe as of 8/15/2015.
     (Shelter Care Orders, 8/24/2015).

           As of August 24, 2015; the whereabouts of R.T.B.’s Father,
     E.H.B., and C.J.L.’s Father, J.L., Jr., were unknown to DHS.

                                    -5-
J-A18027-18


     (Exhibit “A” Statement of Facts, attached to DHS Petition for
     Involuntary Termination of Parental Rights, filed 10/19/2016, ¶
     “i”).

           An Adjudicatory Hearing was held for both Children on
     September 8, 2015, before the Honorable Allan L. Tereshko. The
     [c]ourt ordered legal custody to remain with DHS, and physical
     custody to remain with [M]aternal [G]reat [A]unt, F.W. The
     Children were Adjudicated Dependent. Mother to have weekly
     supervised visitation at the Agency, as arranged, which may be
     modified if Mother has three negative drug and alcohol screens.
     Mother referred to CEU [(“Clinical Evaluation Unit”)] unit for a
     forthwith full drug screen and alcohol assessment, and
     monitoring, and 3 random drug screens prior to next court date.
     Mother to comply with all services and recommendations. DHS to
     do PLS on Father. DHS to provide beds and dresses [sic] for F.W.,
     and to apply for Child’s birth certificate, if necessary, and ensure
     Child is up-to-date with medical and dental. C.J.L. is to be
     referred to Child Link for Early Intervention Services. Child is
     doing well and is safe as of 9/05/2015. (Orders of Adjudication
     and Disposition-Child Dependent, 9/08/2015).

           On September 14, 2015, DHS/CUA [(“Community Umbrella
     Agency”)] held an initial Single Case Plan (SCP) Meeting. The
     parental objectives for Mother were: 1) comply and cooperate with
     CUA services; 2) locate and occupy suitable housing for herself
     and the Children; 3) participate in ARC [(“Achieving Reunification
     Center”)] services for employment and parenting; 4) to achieve
     and maintain drug and alcohol sobriety; 5) to comply with dual
     diagnosis assessment, evaluation, and drug and alcohol
     treatment; 6) complete three random drug screens. The parental
     objectives for both Fathers were: 1) to make their whereabouts
     known to DHS/CUA. Parents did not participate. (Exhibit “A”
     Statement of Facts, attached to DHS Petition for Involuntary
     Termination of Parental Rights, filed 10/19/2016, ¶ “k”).

                                   ...

Trial Court Opinion, 3/13/18, at 3-10.

     The trial court held regular permanency review hearings in this matter.

Throughout these    reviews, the trial court maintained the Children’s




                                    -6-
J-A18027-18



commitment and placement, and permanent placement goal. See Exhibits

DHS 7, 8.

       DHS filed petitions to terminate Mother’s parental rights and for a goal

change on October 19, 2016. The trial court held a hearing on December 7,

2017. In support thereof, DHS presented the testimony of Robinson Sanchez,

former CUA Case Manager, Asociación Puertorriqueños en Marcha (“APM”);

Derek Van, current CUA Case Manager, APM. DHS further offered Exhibits 1

through 16, which were admitted without objection. N.T. at 5-6; see also

Decree of Involuntary Termination of Parental Rights, 12/7/17, at 2.        In

addition, Mother, who was present and represented by counsel, testified on

her own behalf. The Children were represented by a guardian ad litem and

legal counsel during this proceeding.

       By decrees dated and entered on December 7, 2017, the trial court

involuntarily terminated the parental rights of Mother to the Children pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).4 Further, by order dated

and entered the same date, the trial court changed the permanent placement

goal of R.T.B. to adoption. By order dated and entered February 15, 2018,


____________________________________________


4 We note that, although the trial court indicated grounds for termination of
Mother’s parental rights pursuant to Section 2511(a)(1), (2), and (b) on the
record at the conclusion of the hearing, N.T. at 66-67, the decrees entered by
the court note findings of grounds for termination pursuant to Section
2511(a)(1), (2), (5), (8), and (b), Decree of Involuntary Termination of
Parental Rights, 12/7/17, at 2.




                                           -7-
J-A18027-18



the trial court changed the permanent placement goal of C.J.L. to adoption.

On January 8, 2018, Mother, through appointed counsel, filed a timely notice

of appeal,5 as well as a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which this Court consolidated sua

sponte on April 4, 2018.

       When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa.Super. 2013); see

also Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005)

(stating, “When faced with a purported Anders brief, this Court may not

review the merits of the underlying issues without first passing on the request

to withdraw[]”) (citation omitted).            In In re V.E. & J.E., 611 A.2d 1267

(Pa.Super. 1992), this Court extended the Anders principles to appeals

involving the termination of parental rights. Id. at 1275. Counsel appointed

to represent an indigent parent on appeal from a decree involuntarily

terminating parental rights may therefore petition this Court for leave to

withdraw representation and submit an Anders brief. In re S.M.B., A.M.B.,

& G.G.B., 856 A.2d 1235, 1237 (Pa.Super. 2004). In Commonwealth v.

Santiago, 602 Pa. 159, 978 A.2d 349 (2009), our Supreme Court explained,
____________________________________________


5 While the notice of appeal should have been filed no later than January 6,
2018, January 6, 2018 fell on a Saturday. Hence, the notice of appeal was
timely filed on January 8, 2018. See Pa.R.A.P. 903(a) (notice of appeal shall
be filed within thirty days after the entry of the order from which the appeal
is taken); 1 Pa.C.S.A. § 1908 (computation of time).


                                           -8-
J-A18027-18



“the major thrust of Anders . . . is to assure that counsel undertakes a careful

assessment of any available claim that an indigent appellant might have.” Id.

at 174, 358. The Court stated that this “is achieved by requiring counsel to

conduct an exhaustive examination of the record and by also placing the

responsibility on the reviewing court to make an independent determination

of the merits of the appeal.” Id.

      To withdraw, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa.Super.

2009)); see also Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super.

2014); Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa.Super. 2005).

Counsel must “attach to their petition to withdraw a copy of the letter sent to

their client advising him or her of their rights.” Millisock, 873 A.2d at 752.

      We further review Counsel’s Anders brief for compliance with the

requirements set forth in Santiago, supra.

             [W]e hold that in the Anders brief that accompanies court-
      appointed counsel’s petition to withdraw, counsel must: (1)
      provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state

                                     -9-
J-A18027-18


        counsel’s reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the conclusion
        that the appeal is frivolous.

602 Pa. at 178-79, 978 A.2d at 361. Once counsel has satisfied the above

requirements, it is then this Court’s duty to conduct “a full examination of all

the    proceedings,    to   decide     whether     the   case   is   wholly   frivolous.”

Commonwealth v. Yorgey, ___A.3d___, 2018 WL 2346441, at *4

(Pa.Super. filed May 24, 2018) (en banc) (quotation omitted).6

        Counsel has satisfied the first requirement of Anders. Although Counsel

does not directly state in her petition to withdraw that, after making a

conscientious examination of the record, she has determined that the appeal

is frivolous, Counsel does indicate she is filing an Anders brief and references

Santiago, supra. Further, in the Anders brief, which Counsel forwarded to

Mother, along with the petition, Counsel asserts that she has made a

conscientious examination of the record and determined the appeal is
____________________________________________


6In   Yorgey, an en banc panel of this Court relevantly held:

        [W]e must give Anders a most generous reading and review ‘the
        case’ as presented in the entire record with consideration first of
        issues raised by counsel. . . .[T]his review does not require this
        Court to act as counsel or otherwise advocate on behalf of a party.
        Rather, it requires us only to conduct a review of the record to
        ascertain if on its face, there are non-frivolous issues that counsel,
        intentionally or not, missed or misstated. We need not analyze
        those issues of arguable merit; just identify them, deny the
        motion to withdraw, and order counsel to analyze them.

Yorgey, 2018 WL 2346441, at *5 (citation omitted).



                                          - 10 -
J-A18027-18



frivolous. Anders Brief at 17, 31 (unpaginated). We, therefore, find this

requirement satisfied. Likewise, Counsel has satisfied the second requirement

by filing an Anders brief that complies with the requirements set forth in

Santiago, supra.         With respect to the third requirement, Counsel has

attached to the petition to withdraw a copy of the letter sent to Mother

advising her of her rights, and enclosing a copy of the Anders brief. Hence,

we conclude that Counsel has complied with the procedural Anders

requirements and proceed to a review of the merits.

        Upon review of the record, we have identified an issue relating to the

representation provided by the Children’s legal counsel. Our Supreme Court,

in In re Adoption of L.B.M., _ Pa. _, 161 A.3d 172, 180 (2017) (plurality),

held that Section 2313(a)7 requires that counsel be appointed to represent

the legal interests of any child involved in a contested involuntary termination

proceeding. The court defined a child’s legal interests as synonymous with

____________________________________________

7
    Section 2313 provides, in relevant part:

        § 2313. Representation.

        (a)   Child.--The court shall appoint counsel to represent the
              child in an involuntary termination proceeding when the
              proceeding is being contested by one or both of the parents.
              The court may appoint counsel or a guardian ad litem to
              represent any child who has not reached the age of 18 years
              and is subject to any other proceeding under this part
              whenever it is in the best interests of the child. No attorney
              or law firm shall represent both the child and the adopting
              parent or parents.

                                               ...

                                          - 11 -
J-A18027-18



his or her preferred outcome and distinct from a child’s best interests, which

must be determined by a court. Id. at 174.

      We find instructive this Court’s recent holding in In re T.M.L.M., 184

A.3d 585, 590 (Pa.Super. 2018), which involved a child who was just under

six years old at the time of the hearings to terminate his mother’s parental

rights. In that case, the child’s attorney did not attempt to interview him, nor

did she set forth his preferred outcome on the record. Id. at 589-90. The

attorney advocated solely for the child’s best interests during the hearings,

rather than his legal interests. Id. at 590. Finally, the attorney did not file a

brief on appeal, nor did she join a brief filed by another party. Id.

      This Court concluded that the attorney’s representation failed to comply

with the requirements of 23 Pa.C.S.A. § 2313(a) and L.B.M., supra, and

vacated the order terminating the mother’s parental rights. We explained our

decision as follows:

      At the time of the hearings, Child was just shy of six years old.
      While Child may not have been old enough to participate actively
      in [the attorney’s] representation of him, it is not unlikely that
      Child has feelings one way or another about his mother and his
      permanency. Like adult clients, effective representation of a child
      requires, at a bare minimum, attempting to ascertain the client’s
      position and advocating in a manner designed to effectuate that
      position. It may be that Child’s preferred outcome in this case is
      synonymous with his best interests. It may be that Child wants
      no contact with Mother. Child may be unable to articulate a clear
      position or have mixed feelings about the matter. Furthermore,
      termination of Mother’s rights may still be appropriate even if
      Child prefers a different outcome. However, . . . it is clear that
      where a court appoints an attorney ostensibly as counsel, but the
      attorney never attempts to ascertain the client’s position directly
      and advocates solely for the child’s best interests, the child has


                                     - 12 -
J-A18027-18


       been deprived impermissibly of his statutory right to counsel
       serving his legal interests.

T.M.L.M., 184 A.3d at 590; see also In re Adoption of M.D.Q., ___ A.3d

___, 2018 WL 3322744 (Pa.Super. filed July 6, 2018) (vacating and

remanding where the record does not indicate that counsel attempted to

ascertain the children’s preferences and the record does not reflect the

children’s legal interests); see also In re Adoption of D.M.C., ___ A.3d ___,

2018 WL 3341686 (Pa.Super. filed July 9, 2018) (vacating and remanding

where the record was unclear in what capacity the attorney had been

appointed to represent the children and whether the attorney had ascertained

the children’s legal interests prior to the hearing).

       Instantly, the Children were represented by legal counsel, Jeffrey Bruch,

Esquire, at the termination/goal change hearing on December 7, 2017.8

However, we observe that, while present, Attorney Bruch did not appear to

participate in this proceeding in any meaningful way.      He did not present

evidence, ask questions, or argue on behalf of the Children’s legal interests.9

He did not indicate that he met with the Children, who were eight-and-a-half

years old and four-and-a-half years old, nor did he clarify the Children’s

preferred outcomes on the record. Additionally, Attorney Bruch did not file a

brief on appeal. See T.M.L.M., 184 A.3d at 590 (“Counsel’s duty to represent
____________________________________________


8 The Children were additionally represented by a separate guardian ad litem,
Jacqueline Hart, Esquire.

9  We recognize that no argument was taken by the court as to the
termination/goal change at the conclusion of the hearing.

                                          - 13 -
J-A18027-18



a child does not stop at the conclusion of the termination of parental rights

hearing.”).

      Moreover, while revealing only two visits with Mother since the Children

have been in care and a lack of a parent-child bond, as well as a positive

relationship and bond with their foster mother, N.T. at 18-19, 22-23, 27-28,

38-39, the record suggests no clear indication as to the Children’s preference.

      Therefore, we are constrained to conclude that the Children did not

receive the benefit of counsel representing their legal interests and directed

by them. As indicated, the Children were eight-and-a-half years old and four-

and-a-half years old at the time of the hearing, and there is nothing in the

record to suggest that they were unable to provide at least some input as to

their preferred outcomes in this case. However, the record contains no clear

indication of the Children’s preferences.    The record does not reveal that

Attorney Bruch attempted to ascertain their preferences, nor does it reveal an

attempt to advocate for such preferences during the termination/goal change

proceedings.

      Having reached this conclusion, we must determine the appropriate

remedy. Under normal circumstances, because this is an Anders case, we

would deny the petition to withdraw and direct counsel to file an advocate’s

brief arguing the issue of the Children’s inadequate representation by legal

counsel. See Commonwealth v. Tejada, 176 A.3d 355, 362 (Pa.Super.

2017) (denying counsel’s petition to withdraw and directing her to file an




                                    - 14 -
J-A18027-18



advocate’s brief, where her Anders brief included an issue that was not

frivolous).

      However, when addressing a parent’s right to counsel in the Anders

context, this Court has chosen to simply vacate the termination decree and

remand without requiring an advocate’s brief. See In re X.J., 105 A.3d 1, 7

(Pa.Super. 2014) (vacating the termination decree in an Anders case, where

the record revealed that the appellant did not receive counsel). We believe

that this is the more prudent course of action, because it will remedy the

Children’s lack of adequate legal representation in an expedient fashion.

      Therefore, we deny the petition to withdraw filed by Mother’s counsel,

and vacate the decrees terminating Mother’s parental rights without prejudice.

On remand, Attorney Bruch must interview the Children and attempt to

discern their preferred outcomes, if he has not already done so. He must then

notify the trial court of those preferences.

      If the Children are unable or unwilling to provide a preferred outcome,

Attorney Bruch must inform the court of that, as well.       If the Children’s

preferred outcomes are consistent with the result of the prior termination

proceeding, the court may re-enter its decrees. If the Children’s preferred

outcomes are inconsistent with the result of the prior proceeding, the court

must conduct a new hearing to allow counsel to advocate for the Children’s

legal interests.   We observe that Children may have differing preferred

outcomes as to Mother, in which case Attorney Bruch shall inform the trial

court, and the court shall appoint additional legal-interests counsel, so that

                                     - 15 -
J-A18027-18



each child is represented separately, and conduct further proceedings

consistent with this memorandum.

     Counsel’s petition to withdraw denied.       Decrees vacated without

prejudice to permit the trial court to re-enter the original decrees if a new

hearing is not held. Case remanded for further proceedings consistent with

this memorandum. Jurisdiction relinquished.

     Judge Stabile has joined the memorandum.

     Judge Strassburger files a dissenting memorandum.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/18




                                   - 16 -